DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-15 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Sundarajan et al. (US Application 2018/0287744, hereinafter Sundarajan).
Regarding claims 1, 5, 9, and 13, Sundarajan discloses a method (figs. 1-10) of receiving data by a terminal (106) and transmitting by a base station (104) in a communication system, the method comprising:
a transceiver (610,710); and a controller (604, 704), configured to perform control to;
receiving, from a base station, downlink control information for scheduling retransmission of one or more code block groups (CBGs) of a transport blocks( Abstract, [0004]-[0009], [0084]-[0089], which recites a downlink control information for scheduling retransmission on one or more CBGs):
 whether earlier received one or more CBGs are corrupted, based on an indicator included in the downlink control information (Abstract, [0004]-[0009], [0084]-[0089], which recites an indication for failed CBGs):
 and
receiving, from the base station, the retransmitted one or more CBGs based on the identification of whether the earlier received one or more CBGs are corrupted(Abstract, [0004]-[0009], [0084]-[0089], which recites an indication for  retransmitting failed CBGs).
Regarding claims 2, 6, 10, 14, Islam discloses the method of claim 1, wherein the earlier received one or more CBGs correspond to the retransmitted one or more CBGs (Abstract, [0004]-[0009], [0084]-[0089]).  
Regarding claim 3, 7, 11,15,  Islam discloses the method of claim 1, wherein, in a case that the earlier received one or more CBGs are identified not to be corrupted, the retransmitted one or more CBGs are combined with corresponding earlier received one or more CBGs (Abstract, [0004]-[0009], [0084]-[0089]).  
Regarding claims 4, 8, 12,  Islam discloses the method of claim 1, wherein, the indicator is included in the downlink control information based on the indicator being enabled for the terminal(Abstract, [0004]-[0009], [0084]-[0089]).  
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DADY CHERY whose telephone number is (571)270-1207.  The examiner can normally be reached on M to T, 8 am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DADY CHERY/           Primary Examiner, Art Unit 2461